DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. Claims 6-8, 10 and 12 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Claims 1-8, 10, 12,13,16-20, 22, 23 and 25-27 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Palermo’753, with an alternate 103 rejection in view of Thacker’324 (already previously applied to claim 28) now presented to address conflicting claim interpretation and 112, 1st paragraph written support issues. Claim 21 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo’753 in view Barriskill’784 with the same alternate 103 in view of Thacker’324 necessitated by amendment being added herein. Claim 28 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo’753 in view of one of Tai’911, Thacker’324, or Simon’326.
Regarding the rejections under § 112, 4th paragraph, it is noted that claim 6 does not in any way further limit claim 1, even when presented as a purportedly active step. Claim 1 recites “identifying a mammal having a spinal cord injury, an ischemic brain injury, or a neurodegenerative brain injury”. Claim 6 recites “wherein said mammal has a spinal cord injury and/or an ischemic brain injury, and/or a neurodegenerative brain injury. There is no difference in scope. If the patient has been identified as having one or more of the three possible conditions, then the patient clearly necessarily has one or more of the conditions, which is all that is stated in claim 6.
Regarding claims 7, 8, 10, and 12, it is noted that there does not appear to be any written support for an additional active step of identifying the patient as now 
In this case, if identification as having the condition is already necessary and inherent by virtue of administering of the electrical therapy, then the claims still fail to further claim 1. If an additional identification/diagnostic step is being performed, then the claims would be seen as properly further limiting claim 1. However, as indicated above and presented in detail below, there is no written support under 112, 1st paragraph for an additional identification/diagnostic step. As such, the rejection of claims 7, 8, 10 and 12 is maintained until such time as the 112, 1st paragraph issues are remedied and a proper BRI of the claim can be established.
Regarding the rejection of claim 1 under 35 U.S.C. §102 as being anticipated by Palermo’753, Applicant asserts that Palermo’753 fails to disclose “tSCS through an 
It is noted that paragraphs [0006], [0007] and Fig. 4A were never relied upon in the presented rejection, and that Applicant places emphasis on portions of paragraph [0015] which were not relied upon in the rejection. 
As cited previously, Palermo’753 discloses delivery of tSCS through the skin at e.g. paragraphs [0073] - passing current through transcutaneous electrodes for stimulation of nerves and motor efferent fibers; [0078] - motor point overlying innervation zone, [0099] - transcutaneous electrode having a surface pad placed on the skin; [0188] - electrodes in electrical contact with erector spinae muscles; surface electrode positioned on patient’s skin just lateral the thoracic vertebrae; positioned on the skin along a midpoint just lateral to the spinal cord near the C7, T1, T2, T3, and/or T4 vertebrae; and [0192] - surface electrode on the patient’s skin. 
As cited previously, Palermo’753 discloses that the electrodes are located over the spinal cord at e.g. paragraphs [0184] - electrodes positioned to stimulate paraspinal muscles; just lateral to the spinal cord; [0188] - electrodes in electrical contact with erector spinae muscles; [0192] - just lateral the lower thoracic and/or lumbar vertebra; [0196] - just lateral to one or more of the lower thoracic and/or lumbar vertebrae, most preferably near the L1, L2, L3, L4, and/or L5 lumbar vertebrae. This was further reinforced as cited with respect to specific spinal targets in claim 3, indicating that the 
Thus, contrary to Applicant’s assertion Palermo’753 is not limited to transcranial direct current stimulation to brain targets, but very clearly discloses administration of a transcutaneous electrical stimulation which stimulates the nerve response in the spinal cord by placement of electrodes on the skin over the spinal cord as cited, and thus properly anticipates the argued limitation and claim 1 as a whole.
Applicant also contests the rejection of claim 21 under 35 U.S.C. § 103 as being unpatentable over Palermo’753 in view of Barriskill’784. However, Applicant appears to only repeat the same argument directed to claim 1 above, which was rejected under §102. As such, the argument is considered moot as it might pertain to the rejection of claim 21 under §103 because it does not address the limitation of claim 21 (robotically guided training) or the portions of either Palermo’753 or Barriskill’784 relevant to the limitation of claim 21 or the motivation for which they were combined to teach that limitation. Applicant also makes reference to claim 15 which has been cancelled, but presumably meant claim 5. It is noted that claim 5 is also rejected under §102 and as such Applicant’s emphasis appears to be moot as it does not relate to the limitation of claim 21 or any limitation that has been rejected under §103. That notwithstanding, Palermo’753 is not limited to direct current stimulation as argued as Palermo’753 explicitly discloses both direct and alternating current parameters in e.g. paragraphs [0074], [0075]). The point is further moot as neither claim 5 nor claim 1 from which it depends indicates whether the transcutaneous electrical spinal cord stimulation (tSCS) is required to be either an alternating or a direct current, and it is further readily 
To the extent that Applicant’s comments appear to pertain to claim 21, Applicant appears only to assert that Bariskill’784 does not remedy the purported deficiencies in Palermo’753 addressed above. This point is moot as Palermo’753 has already been shown to disclose both the tSCS over the spinal cord and stimulation at the claimed frequency range, and Bariskill’784 is not required to additionally recite the same limitation already taught in Palermo’753. Neither were these limitations the reasons for which Bariskill’784 was relied upon to modify Palermo’753 to meet claim 21. 
Applicant further mischaracterizes the cited portion of MPEP §2143.02, which relates to the principal function or principle operation of the prior art invention being modified. Palermo’753 is being modified, not Bariskill’784. The principle of operation of Palermo’753 would not be changed by merely making the physical training already disclosed in Palermo’753 robotically guided as recited in claim 21.
Applicant’s arguments directed to claim 28 under §103 similarly rely on the purported deficiencies related to the rejection of claims 1 and 5 under §102. As the argued limitations have already been shown to be present in Palermo’753, the arguments are moot.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 12, 13, 16-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be any written support for an additional active step of identifying a mammal as having a particular injury as now claimed. As presented, the newly amended claim limitation appears to suggest a testing, screening or diagnostic step/function which is not described anywhere in the Specification. The Specification only indicates use of the method/administration of tSCS to a mammal who has a selected dysfunction (e.g. paragraph [0007]). The recitation at [0055] indicates 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 12, 13, 16-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As above, nowhere does the Specification describe a process or means by which a subject is identified as having a particular condition. Thus, there is doubt as to the scope of the claims and the BRI of the “identifying” limitation. The only possible interpretation of the limitation which might be afforded sufficient written support is that if by virtue of delivering electrical stimulation to a subject having the claimed conditions, 
For the sake of expedited prosecution, an alternate §102/103 rejection is presented below in order to address both an interpretation wherein the identification is inherently and necessarily possessed by virtue of delivering a tSCS appropriate to a given condition (under §102), and an interpretation, not presently seen as having written support, in which the “identifying” step is taken to require additionally testing, diagnosing, or otherwise screening a mammal to determine that it has a specific injury prior to considering them a candidate and administering a particular tSCS (under §103).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8, 10 and 12 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraphEach of claims 6-8, 10 and 12 presents limitations which are merely descriptive of and relating to a pre-existing underlying pathology of the subject to which the method is applied, but does not alter, affect, or contribute to the actual steps of the method itself.  
Regarding claims 7, 8, 10, and 12, as noted above, there is doubt as to the scope of the claims and the BRI of the “identifying” limitation. The only possible interpretation of the limitation which might be afforded sufficient written support is that if by delivering electrical stimulation to a subject having the claimed conditions, it has already necessarily and inherently been identified as having said condition. In this case, if identification as having the condition is already necessary and inherent by virtue of administering of the electrical therapy, then the claims still fail to further claim 1. If an additional identification/diagnostic step is being performed, then the claims would be seen as properly further limiting claim 1. However, as indicated above and presented in detail below, there is no written support under 112, 1st paragraph for an additional identification/diagnostic step. As such, the rejection of claims 7, 8, 10 and 12 is maintained until such time as the 112, 1st paragraph issues are remedied and a proper BRI of the claim can be established.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 12,13,16-20, 22, 23 and 25-27 stand rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Palermo et al. (US 2011/0224753 A1, hereinafter Palermo’753) or, in the alternative, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Palermo’753 in view of Thacker et al. (US 2013/0204324 A1, hereinafter Thacker’324).
Regarding claim 1, Palermo’753 discloses a method of facilitating locomotor activity in a mammal (e.g. paragraphs [0015], [0020]-[0022], [0073], [0120]), said method comprising administering transcutaneous electrical spinal cord stimulation (e.g. paragraphs [0004], [0008], [0073], [0074], [0079], [0184], [0188], [0192], [0196]) through an electrode applied to the skin of the mammal (e.g. paragraphs [0073], [0078], [0099], [0134], [0188], [0192]) over the spinal cord of said mammal (e.g. paragraphs [0184], [0188], [0192], [0196]) at a frequency and intensity that facilitates the recovery or improved control of said locomotor activity, wherein said stimulation enables or induces 
Regarding the limitation “identifying a mammal having a spinal cord injury, an ischemic brain injury, or a neurodegenerative brain injury, Palermo’753 discloses administration of an appropriate stimulation to subjects having a spinal cord injury and/or ischemic brain injury, and/or a neurodegenerative brain injury (e.g. paragraphs [0010], [0079], [0284], [0313]). As discussed with respect to 35 U.S.C. §112 above a BRI of the limitation appears to suggest that by virtue of administering a specific therapy to a subject having a specific condition, the method must have already necessarily identified the subject as having that condition in order to deliver the appropriate therapy protocol. Alternatively, to address a possible but currently unsupported interpretation in which the “identifying” step requires an additional diagnostic or screening protocol, Thacker’324 in the same field of endeavor teaches that it is known to identify patients as meeting a desired criteria before beginning a therapy that would otherwise not be beneficial to them, or to improve outcomes over a more generalized treatment regimen (e.g. paragraph [0043]) as well as screening patients to identify those which suffer from a condition which may benefit more from an alternative treatment such as surgery and provide electrical stimulation only to those with specific conditions known to be treatable with such stimulation (e.g. paragraph [0063]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Palermo’753, with identification and screening techniques as taught by Thacker’324, since such a modification would provide the predictable results of improving patient outcomes by providing a stimulation treatment more specific to their condition and to identify patients that would benefit from and could therefore be referred to alternative treatments such as surgery.
Regarding claim 2, Palermo’753 discloses wherein said mammal is a human (e.g. paragraph [0086]; Figs. 3-4).
Regarding claim 3, Palermo’753 discloses wherein said tSCS is applied over C4-C5, T11-T12 and/or L1-L2 vertebrae (e.g. Figs. 3D-H; paragraphs [0043]-[0047], [0176], [0180], [0184], [0188], [0192], [0196]).
Regarding claim 4, Palermo’753 discloses wherein said tSCS is applied at an intensity ranging from about 30 to 200 mA (e.g. paragraphs [0102], [0103], [0185], [0189], [0193], [0197]).
Regarding claim 5, Palermo’753 discloses wherein said tSCS is applied at a frequency from about 3Hz to about 100 Hz (e.g. paragraphs [0021], [0106], [0110], [0114], [0185], [0189], [0193], [0197]).
Regarding claim 6, Palermo’753 discloses wherein said mammal has a spinal cord injury and/or ischemic brain injury, and/or a neurodegenerative brain injury (e.g. paragraphs [0010], [0079], [0284], [0313]).
Regarding claim 7 and 8, Palermo’753 discloses wherein the neurological disorders to be treated include stroke, TBI, cerebral palsy, dystonias, multiple sclerosis, Parkinson’s, ALS and other neurological conditions resulting from reduction of motor function including paralysis (e.g. paragraph [0079]), which is considered to read on the limitations of treatment of a motor complete or motor incomplete spinal cord injury as these are the same underlying causes outlined in the instant Specification as qualifying as motor complete and motor incomplete injuries. As to a step of identifying the conditions, paragraph 30 above relating to the more general limitation of claim 1 is considered to apply to the more narrow definition of the underlying injuries presented in claims 7 and 8.
Regarding claim 10, Palermo’753 discloses wherein said mammal has an ischemic brain injury, injury from stroke, or acute trauma (e.g. paragraphs [0079]-[0081]).
Regarding claim 12, Palermo’753 discloses wherein the mammal has a neurodegenerative brain injury associated with one of the listed conditions (e.g. paragraphs [0079], [0143]).
Regarding claim 13, Palermo’753 discloses wherein the locomotor activity comprises one or more of standing, stepping, speech, swallowing, breathing, a walking pattern, sitting pattern, or laying down (e.g. paragraphs [0015], [0020, [0021], [0120], [0122], [0153], [0171], [0179], [0284], [0292], [0313], [0319]).
Regarding claim 16, Palermo’753 discloses wherein said mammal is a human (e.g. paragraph [0086]; Figs. 3-4) and the stimulation is under control of said human (e.g. paragraphs [0008], [0009] - electronic control unit; [0095], [0100], [0130], [0135] - selective control of said stimulation).
Regarding claim 17, Palermo’753 discloses wherein said method further comprises physical training of said mammal (e.g. paragraph [0153] - swallowing exercises, changes in body posture, strengthening exercises, coordination exercises).
Regarding claims 18-20, Palermo’753 discloses wherein said physical training comprises inducing load bearing positional change in said mammal wherein the load bearing positional change comprises standing or stepping (e.g. paragraphs [0120], [0153], and [0284]-[0292] taken together would indicate that the postural, strengthening and coordination exercises relating to sit-to-stand activity and walking would entail the load bearing acts of standing and stepping).
Regarding claim 22, Palermo’753 discloses wherein the method further comprises administration of one or more neuropharmaceuticals (e.g. paragraphs [0027], [0071], [0153], [0154], [0156]-[0165]).
Regarding claim 23, Palermo’753 discloses wherein the neuropharmaceuticals comprises one or more agent selected from the group consisting of a serotonergic drug, a dopaminergic drug, and a noradrenergic drug (e.g. paragraphs [0156]-[0165]).
Regarding claims 25 and 26, Palermo’753 discloses wherein the tSCS is superimposed on a carrier frequency of about 10kHz that suppresses the sensitivity of pain receptors (e.g. Figs. 5, 6; paragraphs [0025], [0068], [0125]-[0127], [0149], [0150]).
Regarding claim 27, Palermo’753 discloses wherein the locomotor activity comprises an activity selected from the group consisting of postural control, locomotion, voluntary movement of the arms, trunk or legs (e.g. paragraphs [0120], [0153], [0183], [0284]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo’753 in view of Barriskill et al. (US 2015/0182784, hereinafter Barriskill’784), or is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo’753 in view of Thacker’324 as applied to claim 17 above, and further in view of Barriskill’784.
Regarding claim 21, Palermo’753 alone or as modified by Thacker’324 discloses the invention substantially as claimed including physical training as cited above, but does not expressly disclose wherein the physical training comprises robotically guided training. In the same problem-solving area, Barriskill’784 teaches that it is known to use robotically controlled assisted movement with e.g. a treadmill, Lokomat or Auto-Ambulator in addition to electrical stimulation in order to improve recovery of walking and gait abilities for patients with neurological impairments suffered as a result of e.g. stroke and spinal cord injuries (e.g. paragraphs [0005], [0009], [0010], [0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Palermo’753, with the physical training being robotically guided physical training as taught by Barriskill’784, since such a modification would provide the .

Claim 28 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo’753 in view of one of Tai et al. (US 2013/0310911 A1, hereinafter Tai’911), Thacker et al. (US 2013/0204324 A1, hereinafter Thacker’324), or Simon et al. (US 2012/0101326 A1, hereinafter Simon’326). Claim 28 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo’753 in view of Thacker’324 as applied to claim 1 above, and further in view of either Tai’911 or Simon’326.
Regarding claim 28, Palermo’753 alone or as modified discloses the invention substantially as claimed including treatment of a number of peripheral nerve diseases (i.e. stimulation for facilitation of autonomic function, paragraph [0079]), but does not expressly disclose wherein the autonomic function is selected from the group consisting of sexual function and vasomotor function. In the same field of endeavor, Tai’911 teaches that it is known to apply spinal cord stimulation to targets similar to those described in Palermo’753 in order to not only enable voluntary movement of muscles related to standing, stepping, postural changes, locomotor activity etc., but to also enable and improve autonomic function such as voiding of a subject’s bladder or bowel, regulating body temperature, and improving sexual and vasomotor function (e.g. paragraph [0032]). Likewise Thacker’324 teaches that spinal cord stimulation delivered to the same targets utilized in Palermo’753 can be used in order to treat urinary or fecal incontinence and visceral pain (e.g. paragraph [0093], Table 1). Likewise Simon’326 teaches that it is known to use spinal cord stimulation in order to provide treatment of overactive bladder or incontinence (e.g. paragraph [0022], [0126], [0135], [0136]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
15 July 2021